Citation Nr: 0405400	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  97- 22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether a February 25, 1971, rating decision was clearly 
and unmistakably erroneous in not assigning a compensable 
evaluation for a scar of the left buttock, as a residual of a 
shell fragment wound.  

2.  Entitlement to service connection for headaches, claimed 
as post-concussion syndrome/seizure disorder.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the neck with retained foreign body, 
to include cervical spine syndrome with left C6 root injury 
and residual scar, currently evaluated 40 percent disabling. 

4.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  

5.  Entitlement to an effective date prior to September 26, 
1997, for assignment of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of various Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  An August 
1996 rating decision by the RO in St. Louis, Missouri, 
increased the rating for the veteran's neck disability to 40 
percent disabling and denied entitlement to a total 
disability rating based on individual unemployability; the 
veteran disagreed with the 40 percent rating and with the 
denial of a total disability rating.  In April 1998, the Los 
Angeles, California, RO granted service connection for PTSD 
and assigned a 10 percent rating, effective from 
September 26, 1997, and granted a total disability rating 
based on individual unemployability, effective from September 
26, 1997; the veteran disagreed with the assigned rating for 
PTSD and with the effective date assigned for the total 
disability rating.  Another rating decision in April 1998 
denied service connection for post-concussion 
syndrome/seizure disorder; the veteran disagreed with that 
action.  Finally, an October 1999 rating decision by the 
Reno, Nevada, RO determined that the February 25, 1971, 
rating decision was not clearly and unmistakably erroneous in 
assigning a noncompensable evaluation for a scar of the left 
buttock, as a residual of a shell fragment wound; the veteran 
also disagreed with that action.  

The case was previously remanded by the Board in March 2000 
for further development of the record, to include obtaining 
records developed pursuant to the veteran's claim for Social 
Security disability benefits.  After repeated requests for 
those records, the Social Security Administration finally 
responded that the veteran's claim had been denied in March 
1999 and that the file had been archived.  The records are 
apparently no longer available.  Further attempts to obtain 
them clearly would be fruitless.  

The development requested in the Board's Remand having been 
completed to the extent possible, the case is now before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  A February 25, 1971, rating decision assigned a 
noncompensable evaluation for a left buttock scar.  The 
veteran was notified of that decision in March 1971 and did 
not file a notice of disagreement with that issue within one 
year of the mailing of that notice.  

2.  The veteran has not alleged a viable claim of CUE in the 
February 25, 1971, rating decision.

3.  The medical evidence does not show that the veteran has 
post-concussion disorder.  

4.  The medical evidence does not show that the veteran has a 
seizure disorder.  

5.  The medical evidence shows that the veteran's headaches 
are a residual of his service-connected cervical spine 
disability.  

6.  The medical evidence does not show that the veteran has 
ankylosis of the cervical spine; incapacitating episodes of 
intervertebral cervical disc syndrome; pronounced impairment, 
with little intermittent relief; or complete paralysis of the 
upper radicular group of the left upper extremity as 
residuals of the service-connected cervical spine disability.  

7.  The medical evidence shows that the veteran's PTSD is 
manifested by depressed mood, anxiety, and chronic sleep 
impairment, but without any memory loss, suspiciousness, 
panic attacks, flattened affect, circumstantial or 
stereotyped speech, or difficulty in understanding complex 
commands.  

8.  The veteran's claim for a total disability rating based 
on individual unemployability due to service-connected 
disability was received on May 29, 1996.  

9.  The evidence shows that the earliest date that it is 
factually ascertainable that the criteria for a total 
disability rating based on individual unemployability were 
met is September 26, 1997.  


CONCLUSIONS OF LAW

1.  The veteran's claim of clear and unmistakable error in 
the unappealed aspect of the February 25, 1971, rating 
decision is legally insufficient, and that rating action is 
final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 3.105, 
19.119, 19.127 (1970).  

2.  Neither post-concussion syndrome nor a seizure disorder 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (2003).  

3.  Headaches, as a residual of service-connected residuals 
of a shell fragment wound of the neck with retained foreign 
body, to include cervical spine syndrome with left C6 root 
injury and residual scar, were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2003).  

4.  The criteria for an evaluation greater than 40 percent 
disabling for residuals of a shell fragment wound of the neck 
with retained foreign body, to include cervical spine 
syndrome with left C6 root injury and residual scar, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.312, 4.1, 4.2, 4.7, 4.124a, Code 8510 (2003).  

5.  The criteria for an initial evaluation greater than 30 
percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Code 9411 (2003).  

6.  The criteria for a total disability rating based on 
individual unemployability were first met on September 26, 
1997.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 3.400(o)(2), 4.1, 4.15, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1996, April 1998, and October 1999 rating decisions; 
March 1997, May 1998, and May 2002 statements of the case; 
supplemental statements of the case dated through May 2003; 
and during the course of personal hearings in May 1997 and 
February 1999, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
The Board finds that the above decisions, as well as the 
March 2000 Board Remand, the two personal hearings, and the 
numerous letters to the veteran from the ROs in this case, 
have provided him and his representative with sufficient 
notice of the evidence needed to substantiate the claims on 
appeal, and have advised him of the evidence that VA would 
obtain and the evidence that he was responsible for 
obtaining.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
The Board finds that the evidence in this case is sufficient 
to render a determination, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board notes that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In this case, the veteran's various claims were 
all received and the several pertinent rating decisions that 
initially denied each of his claims were all issued prior to 
the VCAA's enactment in November 2000.  Clearly, it was 
impossible for the RO to have advised him of the notice and 
duty to assist provisions of the VCAA prior to the initial 
denials.  

However, under the circumstances set forth above, considering 
the multiple times his claims have been reviewed by the RO 
and the Board and the multiple occasions that he has 
communicated with VA and that the RO has written him 
regarding his claims, the Board finds that the veteran has 
had ample notice of the types of evidence that would support 
his claims and that he has had ample opportunity to present 
evidence and argument in support of his appeal.  He has not 
identified any evidence not already of record and has 
requested that his appeal be forwarded to the Board and 
considered based on the evidence that is currently of record.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Clear and unmistakable error

A rating decision in February 1971 granted service connection 
for, inter alia, scars of the neck, right arm, and left 
buttock as residuals of shell fragment wounds and rated it 
noncompensably disabling as a single disability.  The veteran 
was notified of that decision in March 1971 and in March 1971 
filed a notice of disagreement with the rating assigned for 
the neck scar.  The March 1971 notice of disagreement did not 
mention the left buttock scar.  A rating decision in February 
1972 assigned a separate 10 percent rating for the neck scar.  
In an August 1973 decision, the Board denied a rating greater 
than 10 percent for the neck scar.  Because the veteran did 
not appeal the noncompensable rating assigned for the left 
buttock scar within one year of being notified of that 
determination, the February 1971 rating decision became final 
as to that issue.  38 U.S.C. § 4005 (1970); 38 C.F.R. 
§§ 19.117, 19.129 (1970).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104, 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The evidence that was of record at the time of the February 
1971 rating decision included the veteran's service medical 
records and statements made by him in conjunction with his 
claim.  The service medical records show that he sustained a 
fragment wound to the neck, right arm, and left [sic] buttock 
in January 1970 when he tripped a booby trap mine in Vietnam.  
The wounds were noted to be superficial and were initially 
treated with debridement and cleaning.  However, he developed 
a left buttock abscess within a few days which was reopened 
and irrigated and allowed to heal secondarily.  The remainder 
of the service medical records does not mention symptoms or 
clinical findings related to the buttock injury.  

Subsequent medical evidence (the report of a November 1971 VA 
compensation examination, with x-rays) showed that the shell 
fragment wound at issue was to the veteran's right buttock, 
rather than to his left buttock.  Those x-rays also showed a 
retained 3mm x 1mm metallic foreign body overlying the area 
of the right hip.  

The February 1971 rating decision assigned a noncompensable 
rating under Diagnostic Code 7805 then in effect, which 
provided for rating scars based on limitation of function of 
the affected part.  The medical record contained no evidence 
of any limitation of function due to the buttock scar.  Nor 
did the medical evidence show that the scar was tender and 
painful, such as might warrant a compensable rating under 
Code 7804, or that the scar was poorly nourished, with 
repeated ulceration, as might warrant a compensable rating 
under Code 7803, although the applicability of Codes 7804 or 
7803 was not explicitly discussed in the rating decision.  

The veteran argues that, because the medical evidence shows 
that the wound was debrided and that there was a retained 
foreign body, a compensable rating should have been assigned.  

However, the fact that the wound may have been debrided 
during service was not a consideration in evaluating a scar 
in any of the rating criteria that were in effect in 1971.  
Further, the evidence of record at the time of the February 
1971 rating decision did not note the presence of a foreign 
body, although the presence of such a foreign body was also 
not among the criteria for rating the scar.  A compensable 
rating could not have been assigned in 1971, based on 
evidence of in-service debridement of the wound or of a 
retained foreign body.  Moreover, the evidence that was 
available in February 1971 did not show that the buttock scar 
was other than well healed and non-tender and caused no 
limitation of function.  

In evaluating the criteria for determining CUE, the record 
does not show that an error occurred based on the record and 
the law that existed at the time the February 1971 decision 
was made.  The medical evidence and rating criteria set forth 
above do not indicate that the law was incorrectly applied.  

It is apparent, however, based on evidence subsequently 
received, that incorrect facts were considered by the RO, in 
that the in-service injury was to the veteran's right 
buttock, rather than to his left buttock.  Nevertheless, the 
pertinent rating criteria then in effect did not draw a 
distinction between the left and right buttocks in evaluating 
a scar.  While the RO's action did constitute an error, it 
cannot be said that the outcome would have been manifestly 
different if the error had not been made.  The Board cannot 
now say that that error compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different, but for the error.  

Therefore, the Board concludes that the veteran has not 
asserted a viable claim of clear and unmistakable error in 
the February 1971 rating decision.  

Service connection for post-concussion syndrome/seizure 
disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran sustained 
shell fragment wound injuries to his neck, right arm, and 
buttock in January 1970 when he tripped a booby trap mine.  
The treatment record described the injuries as superficial.  
The report of the veteran's separation examination contains 
the veteran's notation that a "[fragment wound] in back of 
head has damaged nerves" and that "hearing from concussion 
is bad."  That report does not contain any pertinent 
abnormal clinical findings, other than abnormal audiometric 
data and a diagnosis of bilateral high frequency hearing 
loss.  

A July 1970 VA clinic record notes the veteran's complaint 
that he had had pain at the back of his head since the 
January 1970 injury.  He indicated that he noticed it more 
frequently after sleeping or lying down.  The examiner did 
not report any abnormal neurological findings, but did 
diagnose sub-occipital neuralgia.  

In December 1970, a VA neurological examination was 
conducted.  The veteran stated that he had had intermittent 
swelling in the area of the sub-occipital scar, as well as 
tightness and a dull aching sensation which extended from the 
region of the scar upwards over the right occipital area.  He 
indicated that the symptoms were more apt to occur after 
strenuous physical activity or on exerting pressure to the 
area.  He admitted that the symptoms had lessened since 
service.  The examiner commented that the neurological 
examination was normal and that there was no evidence of 
neurological pathology.  

On VA examinations in 1972 and 1978, the veteran listed 
headaches among his symptoms, but none of the examiners 
reported any pertinent abnormal clinical findings or 
diagnosis, other than residuals of shell fragment wound of 
the neck.  

A private physician wrote in February 1980 that the veteran 
was still complaining of dull, basal headaches, worse when 
the cervical spine would tense in the afternoon and during 
hot weather.  The same physician wrote in April 1980 that 
"Residual effects from the shell fragments lodged in the 
cervical spine area have resulted in occipital nerve damage, 
which causes muscle stiffness and basal headaches."  

A September 1997 VA clinic record contains the notation 
"[right] occipital [nerve] injury, consider block."  The 
record does not reflect the manifestations leading to the 
notation, nor does it indicate whether a nerve block was 
done.  

The veteran testified at a personal hearing at the RO in 
February 1999.  He stated that he had discussed with a 
psychiatrist the possibility that the headaches and other 
symptoms that he had had since service may have represented 
post-concussion seizure disorder, but that no physician had 
actually diagnosed the condition.  The veteran indicated that 
he felt that his headaches, nerve damage in his scalp that 
produced electrical shocks, irritability, and lack of 
concentration were manifestations of the disorder.  

A VA neurological consultation was obtained in March 1999.  
The veteran reported to the examiner that he had post-
concussion syndrome.  He indicated that he had been knocked 
out at the time of the in-service incident which injured the 
base of his skull.  He stated that he had had headaches and 
flashes behind the right eye since 1970.  The veteran 
reported that the headaches occurred about twice daily around 
the right eye and radiated occipitally.  He stated that the 
right eye flashes had been occurring for about a year to a 
year and a half.  He denied having seizures.  The examiner 
indicated that he had reviewed the claims file.  No abnormal 
neurological clinical findings were noted and the examiner 
stated that an electroencephalogram (EEG) conducted that same 
day was entirely within normal limits.  Post-concussion 
syndrome and "cephalgia" were diagnosed.  

A private CT scan of the brain in March 1999 was interpreted 
as being normal.  

Radiological studies have shown a metallic foreign body 
overlying the upper cervical spine.  

In April 2003, the veteran was scheduled for a VA 
neurological examination, to have the examiner clarify 
whether the previous examiner's impression of post-concussion 
syndrome represented a current disability and, if so, to 
identify the manifestations due to the disability.  The 
examiner was also requested to provide an opinion as to the 
etiology of the veteran's cephalalgia, whether the 
cephalalgia represented a current disability, and what its 
manifestations were.  However, the record shows that the 
veteran refused to undergo the examination.  

The regulations require that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2003).  

The Board would point out that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran's failure to cooperate with the 
requested neurological examination served only to deprive the 
Board of critical, clarifying medical evidence that might 
have helped establish his claim.  

The evidence in this case clearly shows that the veteran 
sustained a superficial shell fragment wound injury to his 
upper neck during service.  Although the veteran noted on his 
separation examination report that the injury damaged nerves, 
the service medical records do not substantiate that fact.  
Further, although he has claimed that he was "knocked out" 
at the time of the injury, there is no medical evidence in 
the service medical records to substantiate that fact.  While 
he noted on the separation examination report that his 
hearing was bad from the concussion, the service medical 
records do not state or otherwise indicate that he did in 
fact sustain a cerebral concussion at the time of the shell 
fragment wound injury.  

The post-service medical records, even as soon after service 
as mid- to late-1970, do reflect the veteran's complaints of 
occipital symptoms and do show a diagnosis of sub-occipital 
neuralgia.  A VA examiner in December 1970, however, 
commented that there was no evidence of neurological 
pathology.  

On examinations in 1972, 1978, and 1980, the veteran reported 
recurrent headaches and the 1980 examiner attributed his 
claimed muscle stiffness and basal headaches to residuals of 
the shell fragment wound injury.  

Although a VA examiner in 1999 noted various complaints, 
including headaches, and diagnosed post-concussion syndrome 
and "cephalgia," the examiner's comments were unclear as to 
exactly what the manifestations of the post-concussion 
syndrome were and whether or not it was in fact due to the 
in-service injury.  

Because information that might have clarified the 1999 VA 
examiner's comments could not be obtained due to the 
veteran's failure to cooperate with an additional 
examination, and because the medical records developed at the 
time of the in-service in jury do not show that he was 
"knocked out" or that he sustained a concussion, the Board 
accords little probative value to the 1999 examiner's 
statements, as they appear to be based on the veteran's own 
report of events during service, rather than on substantiated 
medical evidence.  Therefore, in the absence of a verified 
diagnosis of the disorder or of symptoms that have been 
attributed to such a disorder, the Board concludes that there 
is no basis for service connection for post-concussion 
syndrome.  

In addition, although some examiners have referred to 
occipital nerve damage, the medical record does not clearly 
show that the veteran did in fact sustain an injury to 
occipital nerves at the time of the in-service shell fragment 
wound.  Moreover, the available treatment records developed 
during the past several years make no mention of an occipital 
nerve injury or of residuals of such an injury.  Again, the 
Board was deprived of evidence that might have shown such 
residuals by the veteran's failure to cooperate with the 
recent neurological examination.  

Further, because no examiner has diagnosed any seizure 
disorder and an EEG showed no seizure activity, service 
connection for a seizure disorder is also not established.  

However, longitudinal review of the medical record does 
document the veteran's repeated complaint of occipital 
headaches beginning only months after his separation from 
service until the present.  Moreover, a VA examiner in 1980 
specifically related the veteran's basal headaches to 
residuals of the shell fragment wound injury.  There is no 
medical evidence relating the veteran's headaches to a non-
service-related etiology.  

Therefore, affording the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board concludes that service 
connection for the veteran's basal headaches has been 
established as a residual of the in-service shell fragment 
wound injury to the neck.  

Increased rating for cervical spine disability 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Prior to August 1996, a 30 percent rating was in effect for 
the veteran's neck disability on the basis of limitation of 
motion.  The August 1996 rating decision increased the 
evaluation to 40 percent disabling, effective from May 1996, 
based primarily on neurological manifestations of the 
disability.  As will be discussed, the veteran's symptoms 
have continued to be primarily neurological in origin.  
However, effective in September 2003, after the RO had 
transferred the veteran's file to the Board, VA revised the 
criteria for evaluating disabilities of the spine.  Although 
the RO has not had an opportunity to consider the veteran's 
claim under the revised criteria and despite the fact that 
the veteran has not been notified of the revised rating 
criteria, the Board finds that he will not be prejudiced by 
the Board's proceeding with final appellate review of the 
claim at this time, because, under the new criteria, a rating 
for limitation of motion of the cervical spine greater than 
the 40 percent now in effect is not available in the absence 
of unfavorable ankylosis of the cervical spine.  As will be 
discussed, the medical evidence does not show such 
unfavorable ankylosis (or even favorable ankylosis) and the 
veteran has not contended that he has such ankylosis.  The 
Board finds, therefore, that it would serve no useful purpose 
to Remand the case for the RO to consider the claim yet 
again.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); see also VAPRECOPGC 16-92 (O.G.C. Prec. 16-92).  

Private chiropractic treatment records dated from February 
1996 to June 1996 note the examiner's subjective and 
objective findings suggesting intervertebral disc pathology 
near the C5-C6 level, with paresthesias in the C5 and C6 
dermatomes, positive foraminal compression and distraction 
tests, positive shoulder depression test, positive brachial 
plexus tension test, and positive shoulder abduction test.  
He diagnosed cervico-brachial syndrome caused by disc 
pathology and recommended an MRI.  

VA orthopedic and neurological examinations were conducted in 
June 1996.  The veteran reported to the examiners that he had 
had ongoing pain and stiffness in his neck through the years 
which had gradually required chiropractic treatment.  He 
noted that, in January 1996, he had developed increased neck 
pain with radiation to three or four fingers of his left 
hand.  The orthopedic examiner recorded clinical findings, 
noting that forward flexion was possible to 80 degrees; 
extension to 45 degrees, with pain radiating into the left 
upper extremity (a compression test was positive for pain 
radiating into the left upper extremity); right and left 
rotation to 60 degrees, restricted by pain; and right and 
left flexion to 60 degrees, limited by pain.  Range of motion 
of the upper extremities was normal.  There was questionable 
left triceps weakness with 4/5 muscle strength.  Grip 
strength was strong, and reflexes and sensation were intact.  
There was marked left parascapular spasm and tenderness.  X-
rays reportedly showed two retained metallic fragments in the 
suboccipital region and reversal of the normal cervical 
lordotic curve; the disc spaces were well maintained.  The 
examiner listed a diagnosis of cervical disc syndrome.  He 
commented that the veteran had significant impairment, due to 
the in-service injury.  The examiner summarized the veteran's 
impairment as inability to raise his head above level without 
nerve impingement.  

The neurological examiner reported similar, but slightly 
different clinical findings.  Upper extremity strength, 
muscle mass, and muscle tone were all normal, as were upper 
extremity reflexes and sensation.  Forward neck flexion was 
possible to 45 degrees, with extension to 15 degrees.  Right 
lateral flexion was to 45 degrees, with left lateral flexion 
to 15-20 degrees.  It was noted that left lateral motion 
produced tingling in the left third and fourth fingers.  The 
examiner concluded that there were no signs of myelopathy, 
but that there were signs and symptoms of left C6 root injury 
compatible with previous history and injuries.  

In January 1997, a VA electromyographic (EMG) study was 
undertaken.  The veteran was unable to tolerate the complete 
study.  But the limited study showed normal findings.  

A cervical MRI was obtained in February 1997.  The available 
report of the examination is incomplete.  The report does 
reflect, however, disc bulges at C4-C6, a broad-based disc 
protrusion at C6-C7, and a focal left disc herniation at C7-
T1.  

A VA neurosurgeon wrote in March 1997 that he and his 
colleagues had evaluated the veteran and reviewed the 
radiological studies.  They could discover no surgically 
treatable pathological findings, nor any objective 
neurological deficit consistent with radiculopathy or 
cervical myelopathy.  

The veteran testified at a personal hearing at the RO in May 
1997 that he had neck and left arm pain whenever he raised 
his arm above shoulder level and that his left hand would be 
numb when he awoke each morning.  

VA clinic records note that the veteran had developed left 
wrist swelling and tenderness in September 2000.  Initial 
treatment included steroid injection.  The impression of a 
rheumatologist in October 2000 was of degenerative joint 
disease, possibly gout.  An anti-gout medication was 
prescribed.  Additional VA outpatient reports dated through 
November 2002 reflect occasional complaints by the veteran of 
neck pain radiating into his left upper extremity, as well as 
further pain and swelling in his left wrist which examiners 
attributed to gout.  

Pursuant to the Board's Remand, the veteran was scheduled for 
a VA neurological examination in April 2003 to complete the 
EMG testing if the veteran was willing and to obtain a 
medical opinion as to whether or not cervical neuropathy or 
radiculopathy was present and, if so, what the manifestations 
were of such neuropathy.  As previously discussed, however, 
the veteran refused to cooperate with the examination and to 
complete the EMG.  As noted above, the veteran's failure to 
cooperate with the requested neurological examination serves 
only to deprive the Board of critical, clarifying medical 
evidence that might have helped establish his claim.  

Although the June 1996 orthopedic and neurological examiners 
differed somewhat in the range of motion they reported for 
the cervical spine, both examiners noted that significant 
cervical spine motion was still present.  Neither examiner 
indicated that the cervical spine was ankylosed, in either a 
favorable or an unfavorable position.  Nor did their clinical 
findings reflect effective ankylosis, due to pain on any 
motion of the cervical spine.  No other examiner has reported 
range of motion data on which to consider an increased 
rating.  Therefore, because an evaluation greater than the 
currently assigned 40 percent requires findings that have not 
been shown, an increased rating is not warranted on that 
basis.  Codes 5287-5290 (effective prior to September 2003), 
5242-5243 (effective from September 2003).  

Further, although the 1996 VA neurological examiner reported 
some limitation of motion, the orthopedic examiner did not.  
More importantly, the neck motion that was reported was 
apparently limited due to radiating pain that was produced by 
certain motions.  Accordingly, because the radiating pain 
constitutes the primary basis for evaluating the disability 
under diagnostic codes for neurological disease, the Board 
finds that an evaluation on the basis of limitation of motion 
separate and apart from the evaluation based on neurological 
residuals would constitute impermissible pyramiding of 
ratings.  38 C.F.R. § 4.14 (2003).  

Because the medical evidence contains a diagnosis of cervical 
disc disease as well as evidence of injury to the fifth and 
sixth cervical nerve roots, the Board will consider the 
propriety of evaluating the disability as a peripheral nerve 
disorder in addition to intervertebral disc disease.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, a 60 
percent evaluation is to be assigned.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation is appropriate.  A 
10 percent rating is for assignment with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  Code 5243 
(effective from September 2002).  

Although the veteran has complained of significant neck pain 
that radiates into his left arm, there is no evidence, and 
the veteran has not contended, that the disability has 
resulted in any incapacitating episodes, as contemplated by 
Code 5243.  Therefore, a rating greater than the currently 
assigned 40 percent evaluation is not warranted under the 
criteria set forth in Code 5243.  

Prior to September 2002, the criteria for evaluating 
intervertebral disc syndrome provided that a 60 percent 
rating was appropriate for pronounced impairment, with 
persistent symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
reflex, or other neurologic findings appropriate to the site 
of the diseased disc, with little intermittent relief.  A 40 
percent evaluation was to be assigned for severe impairment, 
with recurring attacks, but with intermittent relief.  For 
moderate impairment, with recurring attacks, a 20 percent 
rating warranted.  A 10 percent evaluation was for assignment 
for mild impairment.  Postoperative, cured intervertebral 
disc syndrome warrants a zero percent rating.  Code 5293 
(prior to September 2002).  

Considering the rating criteria that were in effect prior to 
September 2002 for intervertebral disc syndrome, the Board 
notes that the June 1996 orthopedic examiner reported marked 
left parascapular muscle spasm and tenderness.  He did not 
indicate, however, whether that finding was related to the 
service-connected disability.  Moreover, the June 1996 
neurological examiner did not report such a finding and no 
subsequent examiner has reported such a finding.  Given the 
fact that the remainder of the veteran's symptoms did not 
then and have not subsequently reflected more than moderate 
overall impairment and muscle spasm has not subsequently been 
reported (and the veteran failed to cooperate with the 
scheduled examination in 2003), the Board finds that the 
muscle spasm noted in June 1996 was an isolated finding and 
was not indicative of the degree of impairment due to the 
cervical spine disability.  

Because the reported symptomatology and clinical findings due 
to the disability have consisted primarily of neck pain 
radiating into the left arm on movement or certain neck 
positions, with essentially no muscle weakness or other 
neurological deficit, and in light of evidence showing that 
the reported pain was intermittent rather than constant, and 
considering the fact that the outpatient clinic records 
developed during the past several years contain reference to 
few, if any, manifestations attributable to the service-
connected neck disability, the Board finds that the 
intervertebral disc syndrome produces not more than severe 
overall impairment.  Accordingly, an evaluation greater than 
the currently assigned 40 percent for the disability is not 
warranted on that basis under Code 5293.  

Complete paralysis of the upper radicular group (fifth and 
sixth cervicals), with all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not affected, 
warrants a 70 percent rating for the major extremity and a 60 
percent rating for the minor extremity.  Incomplete paralysis 
is to be evaluated as follows: for severe incomplete 
paralysis, 50 percent for the major extremity and 40 percent 
for the minor extremity; for moderate incomplete paralysis, 
40 percent for the major extremity and  30 percent for the 
minor extremity; and for mild incomplete paralysis, 
20 percent for either extremity.  Code 8510.  

The medical records indicate that the veteran is right-
handed.  Thus, because his neurological symptoms affect his 
left arm, the assigned rating must be for the minor 
extremity.  

While the record indicates that the veteran has had 
significant pain due to the cervical spine disability, there 
is no evidence that the disability has resulted in all 
shoulder and elbow movements being lost or severely affected.  
While the veteran has complained that he can't raise his left 
arm above shoulder level, the medical evidence does not 
reflect that the shoulder movements are severely affected.  
No limitation of elbow movements has been reported by any 
examiner or by the veteran.  The wrist symptoms that have 
been reported have been specifically attributed by examiners 
to gout in the wrist, rather than to a manifestation of the 
cervical spine disability.  There is no evidence whatsoever 
that the disability has resulted in complete paralysis of the 
upper radicular group, as would warrant assignment of a 60 
percent rating for the minor extremity.  

Therefore, the Board concludes that the criteria for an 
evaluation greater than the 40 percent rating currently in 
effect for the veteran's cervical spine disability are not 
met under any pertinent diagnostic code.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his cervical spine disability.  Neither does the evidence 
reflect marked interference with employment due to the 
disability prior to September 1997, despite the veteran's 
testimony to that effect.  He has submitted no evidence of 
excessive time off from work due to the disability.  In 
addition, a statement submitted by his former employer in 
June 2001 does not note any concessions made by the employer 
because of his cervical spine disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  In addition, to the extent that the total disability 
rating based on individual unemployability that was assigned 
effective in September 1997 was based on extraschedular 
considerations, an extraschedular rating for the cervical 
spine disability would be tantamount to impermissible 
pyramiding of ratings.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Greater initial rating for PTSD

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for manifestations of the veteran's PTSD.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2003).  

The general rating formula for mental disorders provides 
that:  For total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (2003).  

On September 26, 1997, communication was received from the 
veteran's representative, with his claim for service 
connection for PTSD.  

VA clinic records reflect the veteran's treatment for mild 
depression prior to September 26, 1997.  A VA clinical 
psychologist wrote in October 1997 that he had treated the 
veteran since September 24, 1997, for depression and anxiety.  
He characterized the veteran's PTSD as having a severe impact 
on his social and industrial functioning.  

On VA psychiatric compensation examination in January 1999, 
the veteran reported that he had previously worked as a golf 
pro, but had been unemployed for about two years.  He 
indicated that progressive degeneration in his neck had led 
to his inability to teach and play golf.  On examination, he 
denied suicidal or homicidal ideation or psychotic thought 
process.  He admitted to being sensitive to noise and to 
becoming socially isolative.  The examiner stated that his 
mood was neutral and his affect was full and appropriate.  
There was no evidence of anxiety.  His thought was logical 
and linear, without psychotic features.  The veteran's memory 
and cognition were normal, as were his judgment, planning, 
and insight.  The examiner characterized the veteran's PTSD 
as mild.  

The veteran testified at a personal hearing at the RO in 
February 1999 regarding his appeals.  Concerning his PTSD, he 
commented only that he had previously received treatment for 
it and was taking medication for depression and sleep.  

Another VA psychiatric examination was conducted in March 
1999.  The veteran reported that he was a loner and lived 
alone, and would get mad easily, with outbursts of anger.  He 
stated that he had recurrent dreams of combat situations and 
would sometimes wake up scared; he indicated that he slept 
poorly.  The examiner commented that the veteran seemed 
nervous.  His fund of information was good and his 
comprehension, judgment, abstraction, and conceptualization 
were all good.  The examiner indicated that there was no 
thought disorder, signs or symptoms of psychosis, 
inappropriate behavior, impairment of communication, suicidal 
or homicidal thoughts, delusions, hallucinations, or memory 
problems.  The veteran's speech was goal oriented and 
logical.  He was oriented to person, place, time, and 
situation.  The examiner reported that the veteran was able 
to maintain personal hygiene, but often didn't.  He had a 
restricted range of affect and poor interest in significant 
activities, especially avoiding things that would remind him 
of Vietnam.  He denied having flashbacks, but indicated that 
he startled easily, tended to be hypervigilant, and had 
difficulty with concentration.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 55, 
indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  

In March 2003, the veteran was again examined by the VA 
examiner who saw him in March 1999.  The veteran reported 
having combat-related dreams and difficulty sleeping and also 
a lot of anger.  The examiner stated that "He doesn't care 
about anything, has no motivation."  It was noted that he 
did what pleased him, when it pleased him.  He was not 
involved in community events or church, not liking to be 
around other people.  He admitted, however, that he and a 
friend would occasionally go out to eat in the evening.  The 
veteran indicated that he did not avoid war movies and that 
he liked adventures.  On examination, he was neat and cleanly 
dressed and made good eye contact, although he was only semi-
cooperative.  He was irritated that he was asked to explain 
some of his statements in more detail.  There was no 
inappropriate behavior during the examination, and no 
suicidal or homicidal thought.  He was completely oriented, 
with good long term and short term memory.  His speech was 
logical and goal-oriented.  The veteran stated that he would 
get anxious when driving in town, but denied depression, 
anxiety, or hallucinations.  He reported that he enjoyed 
making other people angry, but denied impaired impulse 
control.  The examiner noted that he was able to 
conceptualize and to abstract and that he showed good 
judgment.  Perception was normal, except for a hyperalertness 
and a sense of danger when around others.  There were no 
signs or symptoms of psychosis.  The examiner assigned a GAF 
score of 40, indicative of some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work, family relations, judgment, thinking, or mood.  

Although the recent VA examiner assigned a GAF score 
reflecting increasing and moderate or severe functional 
impairment, the veteran's reported symptoms and clinical 
psychiatric findings appear to have remained very stable 
throughout the appeal period.  Moreover, although the veteran 
appears to have isolated himself to a considerable degree, 
his own reported symptoms and the clinical findings noted by 
examiners over the past several years have all been 
consistent with rather mild impairment.  For instance, as 
recently as March 2003, he stated that he would occasionally 
go out to eat dinner with a friend.  He also reported that he 
enjoyed making other people angry, while denying impaired 
impulse control.  This indicates a conscious choice on his 
part, rather than impairment due to his psychiatric 
disability.  In addition, both VA examiners noted very few 
abnormal clinical findings on mental status examination.  
Both reported that his judgment, cognition, and orientation 
were completely normal.  As noted above, the Board accords 
more probative weight to symptoms reported by the veteran and 
to objective clinical findings noted by examiners, 
particularly over a period of time, than to arbitrary, 
subjective characterizations of the functional impairment at 
the moment of an examination.  38 C.F.R. § 4.126(a).  

The Board finds that the medical evidence shows that the 
veteran's psychiatric symptoms and reported clinical findings 
have remained relatively stable for the past several years.  
Moreover, the recorded manifestations of his PTSD have met 
the criteria for not more than a 30 percent evaluation, as 
set forth above, for the entire appeal period.  

The medical evidence does show such symptoms as depressed 
mood, anxiety, and chronic sleep impairment.  But there is no 
evidence that he has had any memory loss, suspiciousness, or 
panic attacks.  Further, there is no evidence that he has had 
a flattened affect; circumstantial, circumlocutory, 
stereotyped speech, or difficulty in understanding complex 
commands, as might warrant a 50 percent rating.  

Therefore, the Board concludes that an initial rating for 
PTSD greater than 30 percent disabling is not warranted for 
any portion of the appeal period.  

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his psychiatric disability.  Neither does the record reflect 
marked interference with employment due to the disability.  
The veteran has submitted no evidence of excessive time off 
from work due to the disability or of concessions made by his 
employer because of his PTSD.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Earlier effective date 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Section 4.16 also 
provides that, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

Prior to May 8, 1996, the following ratings were in effect:  
residuals of a shell fragment wound of the neck, to 
include cervical spine syndrome, 30 percent
bilateral hearing loss, 10 percent
tinnitus, 10 percent
scars of the right arm and left buttock, 0 percent
tinea of the toes, 0 percent
for a combined rating of 40 percent

From May 8, 1996, until September 26, 1997, the ratings in 
effect were:
residuals of a shell fragment wound of the neck, to 
include cervical spine syndrome, 40 percent
bilateral hearing loss, 10 percent
tinnitus, 10 percent
scars of the right arm and left buttock, 0 percent
tinea of the toes, 0 percent
for a combined rating of 50 percent

Effective September 26, 1997, the ratings were:  
residuals of a shell fragment wound of the neck, to 
include cervical spine syndrome, 40 percent
bilateral hearing loss, 10 percent
tinnitus, 10 percent
PTSD, 10 percent
scars of the right arm and left buttock, 0 percent
tinea of the toes, 0 percent
for a combined rating of 60 percent

Initially, the Board notes that the veteran's claim for a 
total disability rating based on individual unemployability 
was received on May 29, 1996.  On that form, he indicated 
that he had completed 3 years of college and PGA Business 
Schools I & II and the player ability test, and had also 
received specialized training in management and recreation 
during service.  He stated that he last worked full time in 
January 1996, at which time he left his job as a golf 
professional due to his disability.  

As detailed above, the veteran's service-connected 
disabilities did not meet the percentage criteria for a total 
disability rating based on individual unemployability prior 
to September 26, 1997.  Considering the "common etiology" 
provision of § 4.16, the 60 percent combined rating effective 
September 26, 1997, met the percentage criteria and a total 
disability rating based on individual unemployability was 
granted by the RO in an April 1998 rating decision, effective 
from September 26, 1997.  

The record reflects that the increased combined rating 
effective in September 1997 was due to the RO's grant of 
service connection for PTSD, effective from that date, with 
an initial 10 percent rating being assigned.  (The initial 
rating was subsequently increased by the RO to 30 percent 
disabling.)  The veteran has not claimed an earlier effective 
date for the grant of service connection for PTSD.  
Therefore, entitlement to an effective date prior to 
September 26, 1997, for the assignment of a total disability 
rating must be based on service-connected disabilities and 
ratings in effect prior to that date.  

Prior to September 26, 1997, the majority of the veteran's 
symptoms were related to his neck disability.  Compensable 
ratings were also in effect for hearing loss and tinnitus.  
But the veteran has not argued that those disabilities, 
either alone or in combination, had any effect on his ability 
to work.  The veteran has contended that it was the residuals 
of his neck injury that caused him to stop working as a golf 
pro.  He testified to that effect at a personal hearing in 
February 1999.  

Initially, the Board notes that the ratings that were in 
effect prior to September 26, 1997, did not meet the 
percentage criteria of § 4.16 for assignment of a total 
disability rating based on individual unemployability.  
Nevertheless, the regulations still permit assignment of a 
total rating on an extraschedular basis if the evidence shows 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities if the evidence demonstrates such an 
exceptional or unusual disability picture concerning the 
veteran's service-connected disabilities with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  

As noted previously, the veteran has contended that the neck 
and left arm pain due to his service-connected neck 
disability made it impossible for him to play and teach golf 
as a golf professional.  Although he has stated that he 
stopped working as a golf pro in early 1996 due to the pain, 
he has provided no corroborative evidence to support his 
contention.   On a form received from a former employer in 
June 2001, the employer indicated that the veteran worked in 
the golf shop during 1995, but that the date he last worked 
was unknown, and that it was also unknown whether the 
employer had made any concessions to the veteran due to his 
disability.  Basically, the employer confirmed only that the 
veteran had worked there in 1995; no information was provided 
supportive of the veteran's contentions.  

Although the veteran has submitted some evidence to indicate 
that he stopped working beginning in early 1996, that 
evidence does not show that his service-connected 
disabilities actually precluded him from working.  On the 
basis of the evidence that is of record, the Board cannot 
find that the veteran's neck disability, either alone or in 
combination with his other service-connected disabilities, 
produced marked interference with employment.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating as a basis for assignment of a total disability rating 
based on individual unemployability prior to September 26, 
1997.  38 C.F.R. § 3.321(b).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

The February 25, 1971, rating decision was not clearly and 
unmistakably erroneous in not assigning a compensable 
evaluation for a scar of the left buttock; therefore, to this 
extent, the veteran's appeal is denied.  

Service connection for headaches is granted.  

An increased rating for residuals of a shell fragment wound 
of the neck with retained foreign body, to include cervical 
spine syndrome with left C6 root injury and residual scar, is 
denied.  

An initial rating greater than 30 percent for post-traumatic 
stress disorder (PTSD) is denied.  

An effective date prior to September 26, 1997, for assignment 
of a total disability rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



